—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated May 29, 1996, which, upon a fact-finding order of the same court, dated May 1, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted assault in the first degree, reckless endangerment in the second degree, and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated May 1, 1996.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find *670that it was legally sufficient to establish that the appellant committed acts which, if committed by an adult, would have constituted attempted assault in the first degree, reckless endangerment in the second degree, and criminal possession of a weapon in the fourth degree.
The appellant contends that the complainant’s testimony was not credible. Resolution of issues of credibility and weight to be accorded the evidence presented are primarily questions for the trier of fact (cf., People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]).
The appellant’s remaining contention is without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.